Citation Nr: 0617915	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-13 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	In a February 1980 rating decision, VA denied entitlement 
to service connection for a back disorder, and the veteran 
did not appeal.  

2.	New and material evidence has not been submitted to reopen 
the claim for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.	A February 1980 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2005).  

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001) (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March and August 2003.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In the March 2003 letter, the RO 
informed the veteran of the evidence needed to substantiate 
his claim, and requested from the veteran relevant evidence, 
or information regarding evidence pertaining to the appeal 
which the RO should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And in the August 2003 letter, 
the RO advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the June 1998 rating 
decision on appeal.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide the 
veteran with information regarding disability ratings and 
effective dates for the award of benefits.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).   

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA has 
readjudicated the veteran's claim - in the June 2005 
Supplemental Statement of the Case - since proper VCAA 
notice.  This readjudication complies with the remedial 
actions outlined in Mayfield v. Nicholson, No. 05-7157, 2006 
U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).  And second, 
any questions as to the appropriate ratings or effective 
dates to be assigned here are rendered moot.  As will be 
detailed further below, the veteran's claim will be denied so 
no ratings or effective dates will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  Over an eight-year period of development, VA obtained 
the veteran's service medical records, and obtained medical 
records from private, VA, and Missouri state correctional 
healthcare providers.  Moreover, VA provided the veteran with 
compensation examination for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Veteran's Claim to Reopen his Service 
Connection Claim

The veteran originally claimed service connection for a back 
disorder in April 1979.  The RO denied this claim in February 
1980.  The veteran did not file a notice of disagreement with 
this decision and, therefore, did not later perfect an appeal 
to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the RO's February 1980 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).  

In December 1997, the veteran filed a claim to reopen this 
service connection claim.  His claim to reopen was denied in 
a June 1998 rating decision.  The veteran did appeal this 
decision to the Board.  To now address the veteran's claim, 
the Board must first determine whether the record contains 
new and material evidence since the February 1980 rating 
decision.  See 38 C.F.R. § 3.156 (2005).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (The Board must 
make its own determination as to whether any newly received 
evidence warrants a reopening of the veteran's claims - the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits).  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001 (in December 1997), the earlier version of the 
definition of new and material evidence remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

Turning to the facts of this case, the RO denied the 
veteran's original claim for a back disorder in February 1980 
because the record lacked medical evidence of a chronic in-
service back disorder or of a post-service continuity of 
symptomatology of a back disorder.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309; Pond v. West, 12 Vet. App. 
341, 346 (1999).  In its decision, the RO noted that service 
medical records dated in February and December 1966 indicated 
complaints of back troubles claimed as a result of falling on 
ice and playing football.  And the RO noted that private 
medical records dated in March 1971 indicated that the 
veteran had a low back strain and narrowing of the 
lumbosacral interspace.  But the RO also noted that the 
veteran's discharge report of medical examination in November 
1967 was negative for any disorders related to the back, and 
that the veteran submitted no medical evidence showing 
treatment for his back disorder from the date of his 
discharge in November 1967 to the earliest evidence of 
treatment in March 1971.  

The veteran now claims that evidence submitted since the 
February 1980 decision is new and material and should warrant 
the reopening of his service connection claim.  The Board 
concedes that the veteran has submitted new evidence in 
support of his claim.  Private medical evidence dated in June 
1980 indicates that the veteran had developed degenerative 
disc disease by that time.  Medical evidence from the 
Missouri Department of Corrections - reflecting healthcare 
during incarceration from June 1977 to October 2004 - shows 
treatment for a back disorder.  VA medical records dated 
since the veteran's release from prison reflect treatment for 
a back disorder.  And an April 2005 VA compensation 
examination report reflects that the veteran has degenerative 
disc disease, lumbar osteoarthritis, and spondylitic changes 
at L5-S1.  As this evidence is new evidence, the Board must 
now determine whether it is material evidence as well.  

To that end, the Board has determined that none of the new 
evidence is material.  None of the new information 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's back disability.  
Hodge, 155  F.3d at 1363.  None of the new evidence supports 
the veteran's claim that his in-service complaints of back 
pain relate to his current back disorder.  

The veteran's claim was denied in February 1980 because the 
record did not support a finding that the in-service 
complaints related to the post-service back disorder 
diagnoses.  As the RO found, at that time there was no 
evidence of a continuity of symptomatology following service.  
Rather, the RO found that the facts of the case supported the 
conclusion that the veteran's in-service complaints were 
reflective of injuries acute and transitory in nature.  

Despite the submission of volumes of medical records since 
the December 1997 claim to reopen, the veteran has not 
submitted evidence that materially alters the RO's February 
1980 finding.  The new evidence reinforces the veteran's 
claim to a current disorder.  But it does not address the 
origin of the disorder, which he claims was in service.  It 
does not show medical treatment or a continuity of 
symptomatology from discharge in November 1967 to the 
earliest evidence of treatment in March 1971.  And it does 
not provide a medical nexus opinion connecting the in-service 
symptoms to the current disorder.  In fact, the April 2005 VA 
compensation examiner stated that service and current 
disorder were likely unrelated given the veteran's post-
service employment and documented back injuries relating to 
this employment.  

As such, the Board finds that the veteran has not submitted 
new and material evidence to reopen his claim for service 
connection for a back disorder.  38 C.F.R. § 3.156(a).    

The Board has closely reviewed and considered each of the 
veteran's statements.  But his statements are insufficient to 
prove his claim - to either an in-service injuries or to 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
claim to reopen, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disorder is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


